                             IN THE UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF ARKANSAS
                                      NORTHERN DIVISION

DEMARKO HINKLE                                                                                            PLAINTIFF
REG. #31905-045

v.                                        Case No: 3:20-cv-00057-LPR

CITY OF ST. LOUIS, et al.                                                                             DEFENDANTS

                                                        ORDER

           Plaintiff Demarko Hinkle (“Plaintiff”), in custody at the Forrest City Low Federal

 Correctional Institution, filed a pro se complaint alleging negligence in connection with a car

 accident that took place in St. Louis, Missouri. (Doc. 2). Plaintiff sued the City of St. Louis,

 the St. Louis Police Department, and Charlton McGraw, the driver of the car that collided with

 Plaintiff’s vehicle. (Id. at 1). McGraw resides in Missouri. (Id.).

         Based on the facts alleged and the Defendants named, it appears that venue properly lies

in the United States District Court for the Eastern District of Missouri. 28 U.S.C. § 1391(b).

Accordingly, the Court finds that the interests of justice would best be served by transferring this

case to the United States District Court for the Eastern District of Missouri. See 28 U.S.C. §

1406(a) (“The district court of a district in which is filed a case laying venue in the wrong division

or district shall dismiss, or if it be in the interest of justice, transfer such case to any district or

division in which it could have been brought.”).1


1
  It is not entirely clear that either Court has subject matter jurisdiction as the Complaint is currently pled. There is no
federal question. So if there is subject matter jurisdiction, it must be based on diversity jurisdiction. Plaintiff’s
Complaint states that he is a “resident and domiciliary of the State of Arkansas.” (Doc. 2 at 1). That would make him
a citizen of Arkansas. The Complaint says that Defendants are “residents” of Missouri. (Id.). But it does not say
anything about Defendants’ domicile or citizenship. The City of St. Louis and the St. Louis Police Department are
obviously citizens of Missouri for purposes of diversity jurisdiction. But what about the third Defendant, Mr.
McGraw? After all, diversity jurisdiction requires complete diversity. OnePoint Sols., LLC v. Borchert, 486 F.3d
342, 346 (8th Cir. 2007) (citing 28 U.S.C. § 1332(a)). We know from the Complaint that Mr. McGraw is a resident
of Missouri, but we do not know if he is a domiciliary (and thus a citizen) of Missouri.
(Footnote continued on next page)
         The Clerk of the Court is directed to immediately transfer Plaintiff’s entire case file to the

United States District Court for the Eastern District of Missouri.

         IT IS SO ORDERED this 8th day of April 2020.



                                                      ________________________________
                                                      UNITED STATES DISTRICT JUDGE




The Eighth Circuit has explained that when a complaint only states a party’s “residency, but not his citizenship,”
diversity jurisdiction has not been sufficiently pleaded. Sanders v. Clemco Indus., 823 F.2d 214, 216 (8th Cir. 1987).
But the Sanders case did not involve a pro se plaintiff at the IFP screening stage. And the U.S. Supreme Court has
held that pro se complaints, “however inartfully pleaded,” are to be held “to less stringent standards than formal
pleadings drafted by lawyers . . . .” Hughes v. Rowe, 449 U.S. 5, 9 (1980) (citation and internal quotations omitted).
The issue is close enough that, solely for purposes of transferring the case under the venue statute, the Court will
assume diversity jurisdiction exists.

                                                          2
